      Case: 3:20-cv-01332-JGC Doc #: 19 Filed: 09/01/21 1 of 1. PageID #: 539




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION


Vonetta L. Gardner,                                                Case No.: 3:20-cv-01332-JGC

                Plaintiff

        v.                                                         ORDER

Commissioner of Social Security

                 Defendant.



        This is an appeal from the denial of Social Security benefits. I referred the petition to a Magistrate

Judge for filing of a Report & Recommendation, which the Magistrate Judge has filed (Doc. 18). In the

Report & Recommendation the Magistrate Judge has duly notified the petitioner of the deadline for filing

objections. That time has passed without the petitioner having filed timely objections.

        On de novo review, I find the Report & Recommendation well-taken in all respects.

        Accordingly, it is hereby

        ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 18) be, and the

same hereby is, adopted as the order of this court, and the petition be, and the same hereby is, remanded

to the Commissioner of Social Security for further proceedings consistent with the Report and

Recommendation.



        So ordered.

                                                  /s/ James G. Carr
                                                  Sr. U.S. District Judge
